DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2006/0228473 to Satoh et al. (hereinafter “Satoh”).
Regarding claims 1 and 2, Satoh teaches a method for cleaning a deposition apparatus comprising the steps of cleaning an interior of a processing vessel on which a silicon nitride film is deposited with a cleaning gas formed into a plasma, the cleaning gas including a mixture of nitrogen trifluoride gas and oxygen [0004-0005, and 0083-0084]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0228473 to Satoh et al. (hereinafter “Satoh”).
Regarding claim 3, Satoh does not teach that the cleaning gas includes 1 to 10 vol% of nitrogen trifluoride gas, and 0.5 to 5 vol% of oxygen gas. 
However, the percentage by volume of nitrogen trifluoride gas is a result effective variable modifying the cleaning results.  For example, if the percentage by volume of nitrogen trifluoride gas is too low, it risks insufficient removal of the silicon nitride film adhered to the deposition apparatus, while if the percentage by volume of nitrogen trifluoride gas is too high, it wastes nitrogen trifluoride gas and/or affect the surfaces of the deposition apparatus. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate percentage by volume of nitrogen trifluoride gas with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Moreover, the percentage by volume of oxygen gas is a result effective variable modifying the cleaning results.  For example, if the percentage by volume of oxygen gas is too low, it can cause that the nitrogen trifluoride gas affects the surfaces of the deposition apparatus, while if the percentage by volume of oxygen gas is too high, it wastes oxygen gas. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate percentage by volume of oxygen gas with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0228473 to Satoh et al. (hereinafter “Satoh”) in view of WO 2016/043221 to Ueda (hereinafter “Ueda”).
Regarding claim 7, Satoh does not teach the step of removing fluorine remaining in 15the interior of the processing vessel with a purge gas formed into a plasma, after the cleaning of the interior of the processing vessel, wherein the purge gas includes oxygen gas and does not include the fluorine-containing gas.
Ueda teaches a method for cleaning a deposition apparatus comprising the steps of supplying a cleaning gas including fluorine-containing gas such as NF3 formed into plasma into the processing vessel, and removing fluorine remaining in 15the interior of the processing vessel with a purge gas formed into a plasma after the cleaning of the interior of the processing vessel, wherein the purge gas includes oxygen gas and does not include the fluorine-containing gas (English Translation, page 12, line 39 to page 13, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by  Satoh with the step of removing fluorine remaining in 15the interior of the processing vessel with a purge gas formed into a plasma, after the cleaning of the interior of the processing vessel, wherein the purge gas includes oxygen gas and does not include the fluorine-containing gas as taught by Ueda, in order to prevent the reduction of the operation rate as disclosed by Ueda (English Translation, page 13, line 3-11).

Claims 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0228473 to Satoh et al. (hereinafter “Satoh”) in view of WO 2016/043221 of Ueda (hereinafter “Ueda”), and in further view of US 6,067,999 to Hines et al. (herein after “Hines”).
Regarding claim 4, 25Satoh further teaches that the deposition apparatus comprises a susceptor connected to a driving mechanism for moving the susceptor vertically [0071].
Satoh does not teach that the susceptor rotates.
However, it was known in the art that a deposition apparatus can comprise a rotatable rotary table. For example, Ueda teaches a film deposition apparatus comprising a susceptor capable of rotating (English translation, page 17, lines 46-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclose by Satoh wherein the susceptor rotates as taught by Ueda, for the purpose providing a uniform coating/film on the surface of the substrate.
Satoh/Ueda does not teach the step of 25changing a vertical position of the susceptor that is disposed horizontally in the processing vessel between a first position and a second position lower than the first position, wherein 30the cleaning of the interior of the processing vessel includes cleaning the interior of the processing vessel with the cleaning gas formed into-35- the plasma while the vertical position of the susceptor is maintained at the first position, and cleaning the interior of the processing vessel with the cleaning gas formed into 5the plasma while the vertical position of the rotary table is maintained at the second.
However, Hines teaches a method for cleaning a deposition apparatus with a cleaning gas such as NF3 formed into plasma, comprising the step of raising the susceptor to a first position relatively close to the face plate to localize the plasma  between the face plate and the susceptor, wherein the smallest gap allow less generalization of the plasma to regions other than directly between the susceptor and the top plate, lowering the susceptor to a second position, far from the face plate to generalize the plasma outside the edges of the face plate and susceptor (column 6, lines 9-23 and column 6, line 66 to column 7, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Satoh/Ueda with the step of changing a vertical position of the susceptor that is disposed horizontally in the processing vessel between a first position and a second position lower than the first position, wherein 30the cleaning of the interior of the processing vessel includes cleaning the interior of the processing vessel with the cleaning gas formed into-35- the plasma while the vertical position of the susceptor is maintained at the first position, and cleaning the interior of the processing vessel with the cleaning gas formed into 5the plasma while the vertical position of the susceptor is maintained at the second as taught by Hines, for the purpose of generalizing the plasma to areas of the susceptor in a fist position, and for generalizing the plasma to other areas of the processing vessel when the susceptor is in a second position as disclosed by Hines (column 6, lines 9-23 and column 6, line 66 to column 7, line 11).

Regarding claim 8, Satoh further teaches that the deposition apparatus comprises a susceptor connected to a driving mechanism for moving the susceptor vertically [0071].
Satoh does not teach that the susceptor rotates.
However, it was known in the art that a deposition apparatus can comprises a rotatable rotary table. For example, Ueda teaches a film deposition apparatus comprising a susceptor capable rotate (English translation, page 17, lines 46-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclose by Satoh wherein the susceptor rotates as taught by Ueda, for the purpose providing a uniform coating/film on the surface of the substrate.
Satoh/Ueda does not teach the step of 25changing a vertical position of the 25susceptor disposed horizontally in the processing vessel between a first position and a second position that is lower than the first position, wherein the removing of the fluorine includes 30 removing the fluorine remaining in the interior of the processing vessel with the purge gas formed into the plasma while the vertical position of the susceptor is maintained at the-37- first position, and removing the fluorine remaining in the interior of the processing vessel with the purge gas formed into the plasma while the vertical 5position of the susceptor is maintained at the second.
However, Hines teaches a method for cleaning a deposition apparatus with plasma, comprising the step of raising the susceptor to a first position relatively close to the face plate to localize the plasma between the face plate and the susceptor, wherein the smallest gap allow less generalization of the plasma to regions other than directly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Satoh/Ueda with the step of changing a vertical position of the 25susceptor disposed horizontally in the processing vessel between a first position and a second position that is lower than the first position, wherein the removing of the fluorine includes 30 removing the fluorine remaining in the interior of the processing vessel with the purge gas formed into the plasma while the vertical position of the susceptor is maintained at the-37- first position, and removing the fluorine remaining in the interior of the processing vessel with the purge gas formed into the plasma while the vertical 5position of the rotary susceptor is maintained at the second, for the purpose of generalizing the plasma to areas of the susceptor in a fist position, and for generalizing the plasma to other areas of the processing vessel when the susceptor is in a second position as disclosed by Hines (column 6, lines 9-23 and column 6, line 66 to column 7, line 11).

Regarding claim 9, Satoh/Ueda does not teach the steps of cleaning the interior of the processing vessel with the cleaning gas formed into the plasma while the vertical position of the susceptor is maintained at the first position, and cleaning the interior of the processing vessel with the cleaning gas formed into the plasma while the vertical position of the susceptor is maintained at the second position, wherein table is maintained at the second position; and changing of the vertical position of the susceptor includes lowering the susceptor from the first position 
However, Hines teaches a method for cleaning a deposition apparatus with plasma, comprising the step of raising the susceptor to a first position relatively close to the face plate to localize the plasma between the face plate and the susceptor, wherein the smallest gap allow less generalization of the plasma to regions other than directly between the susceptor and the top plate, lowering the susceptor to a second position, far from the face plate to generalize the plasma outside the edges of the face plate and susceptor (column 6, lines 9-23 and column 6, line 66 to column 7, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Satoh/Ueda with the steps of cleaning the interior of the processing vessel with the cleaning gas formed  into the plasma while the vertical position of the susceptor is maintained at the first position, and cleaning the interior of the processing vessel with the cleaning gas formed into the plasma while the vertical position of the susceptor is maintained at the second position, wherein table is maintained at the second position; and changing of the vertical position of the susceptor includes lowering the rotary table from the first position to the second position, and 25(f) raising the rotary table from the second position to the first praising the susceptor from the second position to the first position taught by Hines, for the purpose of generalizing the plasma to areas of the susceptor in a fist position, and for generalizing the plasma to other areas of the processing vessel when the susceptor is in a second position as disclosed by Hines (column 6, lines 9-23 and column 6, line 66 to column 7, line 11).

Regarding claim 10, Satoh/Ueda/Hines does not teach that the steps are performed on the claimed order. However, the selection of any order of performing 
	
Regarding claim 11, Satoh/Ueda/Hines does not teach that the steps are performed on the claimed order. However, the selection of any order of performing steps is prima facie obvious in the absence of new and unexpected results. Consult MPEP 2144.04 IV.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0228473 to Satoh et al. (hereinafter “Satoh”) in view of WO 2016/043221 of Ueda (hereinafter “Ueda”), and US 6,067,999 to Hines et al. (herein after “Hines”), and in further view of US 2018/0355479 to Karakawa et al. (hereinafter “Karakawa”).
Regarding claim 5, Satoh further teaches that the deposition apparatus comprises a plasma forming unit [0077] configured to form the cleaning gas into a plasma, wherein the plasma forming unit is disposed above the susceptor, and a first exhaust port [0075].
Satoh/Ueda/Hines does not teach a second exhaust port, and that the plasma forming unit, the first exhaust port and second exhaust port are arranged along a circumferential direction of the susceptor in plan view, such that the plasma forming unit is located between the first exhaust port and the second exhaust port.
However, Karankawa teaches a deposition apparatus comprising a plasma forming unit, a first exhaust and a second exhaust, wherein the first exhaust port and second exhaust port are arranged along a circumferential direction of the rotary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Satoh/Ueda/Hines wherein the processing apparatus comprises a second exhaust port, and that the plasma forming unit, the first exhaust port and second exhaust port are arranged along a circumferential direction of the rotary susceptor in plan view, such that the plasma forming unit is located between the first exhaust port and the second exhaust port as taught by Karankawa, for the purpose of  adjusting the pressure inside the processing vessel as disclosed by Karankawa [0045].
Satoh/Ueda/Hines/Karankawa does not explicitly teach the step of changing respective gas pressures at the first exhaust port and the second exhaust port, when the vertical position of the susceptor is changed between the first position and the second position. 
However, since Hines teaches the step of adjusting the pressure using the vent valve when the vertical position of the susceptor is changed between the first position and the second position (column 6, lines 46-65), and Karankawa teaches the use of the first exhaust port and the second exhaust port for adjusting the pressure in the processing vessel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Satoh/Ueda/Hines/Karankawa with the step of changing respective gas pressures at the first exhaust port and the second exhaust port, when the vertical position of the rotary susceptor is changed between the first position and the second position, with a 

Regarding claim 6, Satoh further teaches that the deposition apparatus comprises a plasma forming unit [0077] configured to form the cleaning gas into a plasma and disposed above the rotary susceptor, an exhaust unit [0075] and a supply unit [0073].
Satoh/Ueda/Hines does not teach that the exhaust unit and the supply unit are integrally formed, a block facing the rotary susceptor, and that the plasma forming unit, the block, and the supply and exhaust unit are disposed above the susceptor, along a circumferential direction of the susceptor in an order of the plasma forming unit, the block and the supply and exhaust unit.
However, it was known in the art that a deposition apparatus can comprises an exhaust unit and supply unit integrally formed, a plasma forming unit, and a block facing the rotary susceptor, wherein the plasma forming unit, the block and the supply and exhaust unit are disposed above the susceptor, along a circumferential direction of the rotary susceptor in an order of the plasma forming unit, the block and the supply and exhaust unit.  For example, Karankawa teaches a deposition apparatus comprising an exhaust unit and supply unit integrally formed, a plasma forming unit, and an isolation region (reads on “block”) facing the susceptor, wherein the plasma forming unit, the block and the supply and exhaust unit are disposed above the susceptor, along a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Satoh/Ueda/Hines with a deposition apparatus comprising an exhaust unit and supply unit integrally formed, and a block facing the rotary susceptor, wherein the plasma forming unit, the block, and the supply and exhaust unit are disposed above the rotary susceptor, along a circumferential direction of the rotary susceptor in an order of the plasma forming unit, the block and the supply and exhaust unit as taught by Karankawa, since Karankawa teaches that a deposition apparatus comprising an exhaust unit and supply unit integrally formed, a plasma forming unit, and an isolation region (reads on “block”) facing the rotary susceptor, wherein the plasma forming unit, the block and the supply and exhaust unit are disposed above the rotary susceptor, along a circumferential direction of the rotary susceptor in an order of the plasma forming unit, the block and the supply and exhaust unit is effective for cleaning the susceptor and for forming a film on a substrate (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                     

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714